                                                                       Case 2:20-cv-01781-JAM-KJN Document 29 Filed 12/11/20 Page 1 of 2


                                                                 1   Ann Marie Mortimer (State Bar No. 169077)
                                                                     amortimer@HuntonAK.com
                                                                 2   Kirk A. Hornbeck (State Bar No. 241708)
                                                                     khornbeck@HuntonAK.com
                                                                 3
                                                                     Brandon Marvisi (State Bar No. 329798)
                                                                 4   bmarvisi@HuntonAK.com
                                                                     HUNTON ANDREWS KURTH LLP
                                                                 5   550 South Hope Street, Suite 2000
                                                                     Los Angeles, California 90071-2627
                                                                 6   Telephone: 213 • 532 • 2000
                                                                     Facsimile: 213 • 532 • 2020
                                                                 7

                                                                 8   Attorneys for Defendant/Counterclaimant
                                                                     AEROJET ROCKETDYNE, INC.
                                                                 9

                                                                10                              UNITED STATES DISTRICT COURT

                                                                11                             EASTERN DISTRICT OF CALIFORNIA
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   CGI FEDERAL INC., a Delaware Corporation,   Case No.: 2:20-CV-01781-JAM-KJN
                                                                13
                                                                                  Plaintiff,                     ORDER GRANTING DEFENDANT
                                                                14                                               AEROJET ROCKETDYNE, INC.’S
                                                                           v.                                    REQUEST TO SEAL DOCUMENTS
                                                                15

                                                                16   AEROJET ROCKETDYNE, INC., an Ohio
                                                                     Corporation,
                                                                17

                                                                18                Defendant

                                                                19

                                                                20   AEROJET ROCKETDYNE, INC., an Ohio
                                                                     Corporation,
                                                                21

                                                                22                Counterclaimant,

                                                                23         v.

                                                                24
                                                                     CGI FEDERAL INC., a Delaware Corporation
                                                                25
                                                                                                                 Complaint Filed:    September 3, 2020
                                                                26                Counterclaim-Defendant.        FAC Filed:          November 18, 2020

                                                                27

                                                                28

                                                                                       ORDER GRANTING REQUEST TO SEAL DOCUMENTS
                                                                                                                                    2:20-CV-01781-JAM-KJN
                                                                        Case 2:20-cv-01781-JAM-KJN Document 29 Filed 12/11/20 Page 2 of 2


                                                                 1          The Request to Seal Documents made by Defendant-Counterclaimant Aerojet Rocketdyne,

                                                                 2   Inc. (“AR”) is hereby GRANTED.

                                                                 3          IT IS HEREBY ORDERED that the unredacted copies of Exhibits, A, B, and C (the “Sealed

                                                                 4   Exhibits”) to AR’s Answer to the First Amended Complaint and Counterclaims Against CGI Federal

                                                                 5   Inc. shall be filed under seal. The Sealed Exhibits shall remain sealed for the duration of this litigation

                                                                 6   because these documents are proprietary and confidential and their disclosure may cause the parties

                                                                 7   competitive harm. The documents may be disclosed to the Court and its personnel.

                                                                 8   IT IS SO ORDERED.

                                                                 9

                                                                10   DATED: December 10, 2020                             /s/ John A. Mendez
                                                                                                                          THE HONORABLE JOHN A. MENDEZ
                                                                11
                           Los Angeles, California 90071-2627




                                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12

                                                                13

                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28
                                                                                                             1
                                                                                         ORDER GRANTING REQUEST TO SEAL DOCUMENTS
                                                                                                                                                2:20-CV-01781-JAM-KJN
